Citation Nr: 0218852
Decision Date: 10/25/02	Archive Date: 02/07/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-20 865A	)	DATE OCT 25, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for schizophrenia.  

2.  Entitlement to an increased rating for dermatophytosis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from September 1978 to October 1982.  

This matter comes before the Board of Veterans Appeals from a November 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

REMAND

In October 2002, the veteran notified the Board that he wished a hearing before a member of the Board at the RO.  In light of the above, this case is remanded to the RO for the following:

The RO should schedule the veteran for a Board hearing at the RO in accordance with the docket number of his appeal.  

If otherwise in order, the case should then be returned to the Board.  The appellant need take no action until otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters that the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2001).
